                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 6:21-CR-17-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 CHARLES SALMON,                                  )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 28 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Salmon’s guilty plea and adjudge Salmon

guilty of Count One of the Indictment (DE 4). See DE 29 (Recommendation). Judge Ingram

expressly informed Salmon of the right to object to the recommendation and to secure de novo

review from the undersigned. See id. at 3. The established, 3-day objection deadline has passed,

and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 29, ACCEPTS Salmon’s guilty plea, and ADJUDGES

           Defendant guilty of Count One of the Indictment, to include the factual predicates

           inherent in the § 851 predicate; and

       2. The Court will issue a separate sentencing order.1

       This the 6th day of July, 2021.




1
  At the hearing, Judge Ingram remanded Salmon to custody. See DE 28. This was the status pre-
plea. The Court, thus, sees no need to further address detention, at this time. Salmon will remain
in custody pending sentencing.
